                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                              BOWLING GREEN DIVISION
                       CIVIL ACTION NO. 1:19-CV-00099-GNS-HBB


ROY ANDERSON CARVER                                                                  PLAINTIFF

v.

HOUCHENS FOOD GROUP, INC.;
CHARLES BLACK;
N. MILEY, REFEREE;
COMMONWEALTH OF KENTUCKY,
CABINET FOR UNEMPLOYMENT INSURANCE                                               DEFENDANTS


                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Motion to Dismiss on behalf of Defendants

Commonwealth of Kentucky Cabinet for Unemployment Insurance and Referee N. Miley (DN

12). The motion is ripe for adjudication. For the reasons that follow, Defendants’ motion is

GRANTED.

                                   I.      BACKGROUND

       Plaintiff Roy Anderson Carver (“Carver”) filed this pro se action on July 31, 2019, against

numerous defendants,1 including the Commonwealth of Kentucky’s Cabinet for Unemployment

Insurance (“Cabinet”)2 and Referee N. Miley (“Miley”) (collectively “Defendants”). (Compl. 3,

DN 1). Carver is suing Miley in his official capacity only, not Miley’s individual capacity.

(Compl. 3). Carver asserts a private right of action under 42 U.S.C. § 1983 claiming a violation

of his rights under:


1
  The other defendants to this action include Houchens Food Group, Inc. (“Houchens”) and Charles
Black (“Black”), allegedly a manager of Houchens. (Compl. 2-3, DN 1).
2
  Defendants point out that the Commonwealth of Kentucky was not actually named as a defendant.
(Compl. 2-3). Plaintiff’s official capacity claims against Miley, however, are effectively claims
against the Commonwealth.
                                                1
       Title 42 U.S.C. Section 1981 Deprivation of Civil Rights; Title VII of the Civil
       Rights Act of 1964 as codified, 42 U.S.C. Sections 2000e to 2000e17 (race, color,
       gender, religion, national origin); The Fair labor Standards Act of 1938; The
       Sherman Anti trust Act of 1890 and The Kentucky Civil Rights Act of 1964[.]

(Compl. 3).

       Carver asserts the following as the basis for his purported claims:

       Defendant’s conspired to violate plaintiff of his Fourth and Fourteenth Amendment
       Rights to Due Process by revolving nucleus operation of KRS 341,420; KRS
       341,430; and KRS 341,450 in an “but for show cause” futile and revolving
       appellant process to continue to conceal, deprive, and discourage plaintiff from
       adequately seeking and preserving his civil rights to deny him his earned benefits
       thru it’s appeal processes from October 7, 2018; November 16, 2018, thru January
       24, 2019 to the current[.]

       ...

       HOUCHENS FOOD GROUP INC., concealed in an timely manner to conspire to
       violate plaintiff of his Fourth and Fourteenth Amendment Rights when it failed to
       file it’s Third Quarter Earnings with the Kentucky and Unemployment Commission
       as required by law and the failure with the Kentucky Education And Workforce
       Development Cabinet, Kentucky Unemployment Commission by law was to deny
       plaintiff his unemployment benefits he filed for on October 13, 2018 after forced
       separation from employment with HOUCHENS Food Group Inc., and the
       plaintiff’s stalled attempts to litigate his claims effectively thru the Unemployment
       statutes governing the appeal process pursuant to KRS 341.420; KRS 341.430 and,
       KRS 341.450 in the state’s “but for show cause” with indifference to purposely
       injure and deprive plaintiff of his earned state benefits and federal civil rights under
       the Fair Labor Standards Act of 1938; Title VII of the Civil Rights Act of 1964 and
       the Kentucky Civil Rights Act of 1966[.]

(Compl. 4). Carver seeks a variety of damages and “injunctive relief” but does not specify as to

what that requested injunctive relief should entail. (Compl. 5). The Cabinet and Miley filed a Fed.

R. Civ. P. 12(b)(6) motion to dismiss the claims against them on December 4, 2019. (Defs.’ Mot.

Dismiss 10, DN 12). Carver has not responded.

                               II.     STANDARD OF REVIEW

       To survive dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6), “a complaint

must contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible

                                                  2
on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted)

(citation omitted). A claim is facially plausible “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. When considering a defendant’s motion to dismiss, the Court will “accept all the

[plaintiff’s] factual allegations as true and construe the complaint in the light most favorable to the

[plaintiff].” Hill v. Blue Cross & Blue Shield of Mich., 409 F.3d 710, 716 (6th Cir. 2005). “A

pleading that offers labels and conclusions or a formulaic recitation of the elements of a cause of

action will not do. Nor does a complaint suffice if it tenders naked assertion[s] devoid of further

factual enhancement.” Iqbal, 556 U.S. at 678 (internal quotation marks omitted) (citation omitted).

                                       III.    DISCUSSION

       Defendants contend that they are immune from Carver’s asserted claims against them.

(Defs.’ Mem. Supp. Mot. Dismiss 5-7, DN 12-1). Defendants also assert that Carver has failed to

state a claim upon which relief may be granted. (Defs.’ Mem. Supp. Mot. Dismiss 7-9).

       Carver appears to be alleging a conspiracy on the part of all Defendants to deprive him of

unemployment benefits. (Compl. 4). Carver claims that this purported conspiracy constitutes a

violation of his “Fourth and Fourteenth Amendment Rights to Due Process . . . .” (Compl. 4). “To

the extent [a plaintiff] attempt[s] to assert direct constitutional claims, . . . we have long held that

§ 1983 provides the exclusive remedy for constitutional violations.” Foster v. Michigan, 573 F.

App’x 377, 391 (6th Cir. 2014) (citation omitted).

       It is undisputed that the Commonwealth is a state and the Cabinet is a state agency. (Defs.’

Mem. Supp. Mot. Dismiss 5, DN 12-1). A state and its agencies are not “persons” subject to suit

under Section 1983. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989); see also Crockett

v. Turney Ctr. Indus. Prison, No. 96-6067, 1997 WL 436563, at *1 (6th Cir. Aug. 1, 1997).



                                                   3
Additionally, the Eleventh Amendment to the United States Constitution acts as a bar to all claims

for relief against the Cabinet. A state and its agencies, such as the Cabinet, may not be sued in

federal court, regardless of the relief sought, unless the state has waived its sovereign immunity

under the Eleventh Amendment or Congress has overridden it. P.R. Aqueduct & Sewer Auth. v.

Metcalf & Eddy, Inc., 506 U.S. 139, 146 (1993); Pennhurst State Sch. & Hosp. v. Halderman, 465

U.S. 89, 124 (1984); Alabama v. Pugh, 438 U.S. 781, 782 (1978). The Commonwealth of

Kentucky has not waived its immunity, and in enacting Section 1983, Congress did not intend to

override the traditional sovereign immunity of the states. See Adams v. Morris, 90 F. App’x 856,

857 (6th Cir. 2004); Whittington v. Milby, 928 F.2d 188, 193-94 (6th Cir. 1991) (citing Quern v.

Jordan, 440 U.S 332, 341 (1979)). For these reasons, the Court will dismiss any claims against

the Cabinet for failure to state a claim upon which relief may be granted and for seeking relief

from a defendant immune from such relief.

       The official-capacity claims for damages against Miley will also be dismissed. First, Miley

is not a person subject to suit within the meaning of Section 1983 when sued in his official capacity

for monetary damages. Will, 491 U.S. at 71 (concluding that a state, its agencies, and its officials

sued in their official capacities for monetary damages are not considered persons for the purpose

of a Section 1983 claim); Burrell v. Sumner, 166 F.3d 1213, 1998 WL 786979, at *1 (6th Cir. Oct.

29, 1998) (finding that state employees sued in their official capacity are not persons who may be

sued for damages under Section 1983). Second, Miley, as a state official and employee sued in

his official capacity for damages, is absolutely immune from liability under the Eleventh

Amendment to the United States Constitution in federal court. Will, 491 U.S. at 71, see also

Kentucky v. Graham, 473 U.S. 159, 169 (1985) (“This [Eleventh Amendment] bar remains in

effect when State officials are sued for damages in their official capacity.” (citations omitted)).



                                                 4
       Finally, regarding Carver’s unspecified request for “injunctive relief[,]” even a pro se

plaintiff’s “‘conclusory requests for “injunctive relief”’ are not sufficient to trigger the [Ex Parte]

Young doctrine.” Davis v. Westchester Cty. Family Court, No. 16-CV-9487 (KMK), 2017 WL

4311039, at *6 (S.D.N.Y. Sept. 26, 2017) (dismissing pro se plaintiff’s request for “unspecified

‘injunctive relief’”). Like in Davis, Carver “makes no effort to rebut [Defendants’] contention” as

he has not responded to Defendants’ motion to dismiss. Davis, 2017 WL 4311039, at *6.

“Accordingly, absent an exception, Plaintiff’s claims against [Miley] in [his] official capacity are

barred by sovereign immunity.” Id.

       To the extent Carver attempts to assert any other claims against Defendants, Carver has

simply not articulated any coherent basis for them. Besides generally alleging that Miley and the

Cabinet “conspired” against him, Carver had not supported this assertion with any factual

allegation whatsoever. The Court recognizes that “pro se complaints are liberally construed and

are held to less stringent standards than the formal pleadings prepared by attorneys.” Bridge v.

Ocwen Fed. Bank, FSB, 681 F.3d 355, 358 (6th Cir. 2012) (citation omitted). That being said,

“courts have not been willing to abrogate basic pleading essentials in pro se suits. . . . [T]he less

stringent standard for pro se plaintiffs does not compel the courts to conjure up unpleaded facts to

support conclusory allegations.” Perry v. United States, 90 F. App’x 860, 861 (6th Cir. 2004)

(internal citation omitted) (citation omitted). Simply put, Carver has “not explain[ed] how

[Defendants] violated any particular statute or regulation . . . .” Turner v. Metro. Sav. Bank, 182

F.3d 918, 1999 WL 454696, at *1 (6th Cir. 1999) (citation omitted). “The Court’s duty to construe

a pro se complaint liberally does not absolve a plaintiff of the duty to comply with the Federal

Rules of Civil Procedure by providing each defendant with fair notice of the basis of the claim.”

Jones v. Cabinet for Families & Children, No. 3:07-CV-11-S, 2007 WL 2462184, at *4 (W.D. Ky.



                                                  5
Aug. 29, 2007) (citation omitted). “Courts are not required to entertain a pro se plaintiff’s claim

that ‘defies comprehension’ of allegations that amount to nothing more than ‘incoherent

ramblings.’” Green v. Bornstein, No. 3:17-cv-201-DJH-DW, 2018 WL 2392550, at *1 (W.D. Ky.

May 25, 2018) (citation omitted). In this case, the allegations in the Complaint are incoherent and

fail to provide Defendant fair notice of the basis for Carver’s claim.

       As such, all of Carver’s claims against the Commonwealth and Miley in his official

capacity will be dismissed with prejudice. See Lawson v. Wilson, No. 10-CV-310-HRW, 2011

WL 1549435, at *5-6 (E.D. Ky. Apr. 21, 2011) (dismissing with prejudice plaintiff’s Section 1983

claims against parties not considered “person[s]”).

                                     IV.     CONCLUSION

       For the reasons set forth above, IT IS HEREBY ORDERED that Defendants’ Motion to

Dismiss (DN 12) is GRANTED. Plaintiff’s claims against the Commonwealth of Kentucky

Cabinet for Unemployment Insurance and Referee N. Miley are DISMISSED WITH

PREJUDICE.




                                                                   March 16, 2020



cc:    counsel of record
       Roy Anderson Carver, Jr., pro se




                                                 6
